Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2017/0352834 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses a display device (fig 1; [0010]), comprising:
a substrate (fig 3, cross section III-III’ of fig 1, substrate 110) that includes a first surface (top surface), a second surface (bottom surface) opposite to the first surface (top surface), a first non-bendable area (A1), a second non-bendable area (A2), and a bendable area (BA);
a display module (130; [0030]) disposed on the first surface (top surface) of the substrate (110);
a first protection film (figs 3-4, film 300a) disposed on the second surface (bottom surface) of the substrate (110) and that corresponds to the first non-bendable area (A1); and 
a second protection film (film 300b) disposed on the second surface (bottom surface) of the substrate (110) and that differs from the first protection film ([0059]), and that corresponds to the second non-bendable area (A2), 


As to claim 3, Kim discloses the display device of claim 1 (paragraphs above).
wherein the second protection film (300b) includes polyimide ([0059]). 

As to claim 4, Kim discloses the display device of claim 1 (paragraphs above).
wherein the first protection film (300a) includes a first adhesive layer (layer 30 between 300a and 110; [0050]) and a first protection film base (300a), and 
the first protection film base (300a) is attached to the second surface (bottom surface) of the substrate (110) by the first adhesive layer (30). 

As to claim 5, Kim discloses the display device of claim 4 (paragraphs above).

the second protection film base (300b) is attached to the second surface (bottom surface) of the substrate (110) by the second adhesive layer (30). 

As to claim 6, Kim discloses the display device of claim 5 (paragraphs above).
wherein the first adhesive layer and the second adhesive layer include an identical material (layer 30 in region attaching 300a and 300b respectively to the substrate 110; [0050]). 

As to claim 16, Kim discloses a method of manufacturing a display device (fig 1; [0010] and [0033]), the manufacturing method comprising:
providing a display panel (110) that includes a first non-bendable area (A1), a second non-bendable area (A2), and a bendable area (BA);
disposing a first adhesive layer (adhesive layer 30 in region A1; [0050]) on a second surface (bottom surface) of the display panel (110) at a position that corresponds to the first non-bendable area (A1), and disposing 
disposing a first protection film base (300a) on the first adhesive layer (layer 30 in region A1), and disposing a second protection film base (300b) that differs from the first protection film base ([0059]) on the second adhesive layer (layer 30 in region A2),
wherein the first non-bendable area (A1) and the second non-bendable area (A2) are separated from each other with the bendable area (BA) in between. 

As to claim 18, Kim discloses the manufacturing method of claim 16 (paragraphs above),
wherein the second protection film base (300b) comprises polyimide ([0059]). 

Claim(s) 7-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2017/0367173 A1), hereafter referred to as Park.

As to claim 7, Park discloses a display component (fig 4-5; [0028]-[0029]), comprising: 
a first liner (fig 4, liner 350) that includes a first area (area of liner 350 on 310) and a second area (area of liner 350 on 320) separate from the first area by a predetermined distance (separation 330);
a first adhesive layer (layer 340 on area of 350 over of 310) disposed on the first area of the first liner (350);
a second adhesive layer (layer 340 on area of 350 over 320) disposed on the second area of the first liner (350); and 
a second liner (liner 370) disposed on the first adhesive layer (layer 340 over area of 310) and the second adhesive layer (layer 340 over area of 320). 

As to claim 8, Park discloses the display component of claim 7 (paragraphs above),
wherein the first liner (350) is removable from the first adhesive layer and the second adhesive layer (fig 5a-b shows the liner 350 is removed from adhesive 340 then adhesive is bonded to substrate 110). 

As to claim 9, Park discloses the display component of claim 7 (paragraphs above),
wherein the second liner (370) is removable from the first adhesive layer and the second adhesive layer (fig 5b-c shows the liner 370 is removed from adhesive 340 and then bonded to 400). 

As to claim 10, Park discloses the display component of claim 7 (paragraphs above),
wherein the first adhesive layer and the second adhesive layer include an identical material ([0104]). 

As to claim 11, Park discloses a display component (fig 4-5; [0028]-[0029]), comprising:
a first liner (350) that includes a first area (area of 350 on 310) and a second area (area of 350 on 320) separate from the first area by a predetermined distance (separation 330);
a first adhesive layer (340 on 310) disposed on the first area of the first liner (350);
a second adhesive layer (340 on 320) disposed on the second area of the first liner (350);

a protection film (320) disposed on the second adhesive layer (340 on 320). 

As to claim 14, Park discloses the display component of claim 11 (paragraphs above),
wherein the first liner (350) is removable from the first adhesive layer and the second adhesive layer (fig 5a-b shows liner 350 is removed then adhesive layer 340 is bonded to substrate 110). 

As to claim 15, Park discloses the display component of claim 11 (paragraphs above),
wherein the second liner (370) is removable from the first adhesive layer (fig 5b-c shows that liner 370 is removed then bonded to 400). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ahn (US Pub. No. 2017/0075464 A1).

As to claim 2, Kim discloses the display device of claim 1 (paragraphs above). 
Kim does not disclose wherein the first protection film includes glass. 
Nonetheless, Ahn discloses wherein a first protection film includes glass (fig 3A, first protection film 108; [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first protection film of Kim with glass as taught by Ahn since a thin glass layer will provide support for a display module with a large area. 

As to claim 17, Kim discloses the manufacturing method of claim 16 (paragraphs above). 
Kim does not disclose wherein the first protection film base comprises glass.
Nonetheless, Ahn discloses wherein a first protection film includes glass (fig 3A, first protection film 108; [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first protection film of Kim with glass as taught by Ahn since a thin glass layer will provide support for a display module with a large area.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park.

As to claim 19, Kim discloses the manufacturing method of claim 16 (paragraphs above).
Kim does not disclose wherein disposing the first adhesive layer and disposing the second adhesive layer comprises:
providing a display component that includes a first liner that includes a first area and a second area separate from the first area by a predetermined distance, a first adhesive layer disposed on the first area of the first liner, a second adhesive layer disposed on the second area of the first liner, and a second liner disposed on the first adhesive layer and the second adhesive layer;
removing the first liner of the display component;
attaching the first adhesive layer and the second adhesive layer to the second surface of the display panel; and 
removing the second liner of the display component. 

providing a display component that includes a first liner (350) that includes a first area (area on 310) and a second area (area on 320) separate from the first area by a predetermined distance (330), a first adhesive layer (adhesive 340 on area 310) disposed on the first area of the first liner (350), a second adhesive layer (340 on 320) disposed on the second area of the first liner (350), and a second liner (370) disposed on the first adhesive layer and the second adhesive layer (340 in area of 310 and 320 respectively);
removing the first liner (fig 5a-b, liner 350 is removed) of the display component;
attaching the first adhesive layer and the second adhesive layer to the second surface of the display panel (fig 5a-b, [0098]); and 
removing the second liner (liner 370) of the display component ([0098]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the method of attaching the structure to the bottom side of the display substrate of Kim using the liner 

As to claim 20, Kim in view of Park disclose the manufacturing method of claim 19 (paragraphs above).
Kim further discloses wherein the first adhesive layer and the second adhesive layer include an identical material ([0050]). 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kishimoto et al. (US Pub. No. 2018/0047938A1), hereafter referred to as Kishimoto.

As to claim 12, Park discloses the display component of claim 11 (paragraphs above).
Park does not disclose a carrier film disposed on the second liner and the second adhesive layer. 
Nonetheless, Kishimoto discloses a carrier film (fig 6, film 511; [0146]) disposed on a liner (512) and adhesive layer (304).


As to claim 13, Park in view of Kishimoto disclose the display component of claim 12 (paragraphs above).
Kishimoto further discloses wherein the carrier film is removable from the second liner and the second adhesive layer (fig 8; [0154]). 

Pertinent Art
US 2020/0388197; US 2019/0146261; US 2017/0323779; US 2019/0014669; and US 20160172427 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/21/2022